PER CURIAM.
We affirm the order of the judge of compensation claims dismissing the claimant’s wage loss claim. When a claimant invokes the fifth amendment, the judge of compensation claims should fashion an appropriate sanction that relieves the resulting prejudice to the employer and carrier’s defense. Dismissal, when appropriate, is one available sanction. Village Inn Restaurant v. Aridi, 543 So.2d 778 (Fla. 1st DCA 1989). There was no abuse of discretion on the part of the judge in determining that dismissal of the claimant’s wage loss claim was the appropriate sanction to relieve prejudice resulting from the claimant’s refusal, based on invocation of the fifth amendment, to produce the documents at issue.
AFFIRMED.
ZEHMER, BARFIELD and ALLEN, JJ., concur.